.         /
          .
          ,)
             1
             Ito;, jy./1
           .y-          Cl ,           t '
                                         -                                     -

                       j.   tp ,
                               y,..
                                  y,y.y
                                      aj .                                     ,
                                                                                    ,
                                                                                   ,. -
    ,


        /jay'M't,l
        f@?
                 r/çjvtjj.
                         yt
                          s,
                           Ijg-yjgj
                           j      y:y                                                                        ,
                                                                                                                 ,
                                                                                                                         yy
                                                                                                                         ,#,j
                                                                                                                            ,jg
.
? l(jy
     f
     .
     i
     j
      j
      0ç
       )
       'j
        .
        ,
        sP
         Ic
          Q
          -

           s
           'I
            yg,
              t
              w
              '  (
                 ,l  :raf y
                          !
                          e )s
     yu/a g))i jty ,yr;/,u )'y
         :,       f
                             ,v
                             v)jy
                                o.
                                  j
                                  ;
                                  ,g)
                                    -
                                    j
                                 ;.cu
                                      y
                                      ,                                                                                           .




'
: l       .
                  .

                                                ,                                                 )
                                                                                                  j                      j .,s.Jjy
!
a
f'                 c
                        t
                        j
                        .
                        zy
                         ltF(s-
                         I    F
                              t
                              j
                              r-
                              y #
                                j
                                ,
                                '/z
                                j zt
                                   y
                                   sud
                                     -
                                     a
                                     jz
                                      >
                                      '
                                      ,y.
                                        '
                                        ,
                                        .
                                        -j
                                         jy
                                          J(
                                         ///yyy/,
                                            y   /
                                                #
                                                '
                                                Ir
                                                 (gj
                                                   a'/
                                                    '
                                                     j
                                                     ,.           '        ,                                               .
                         1. j
                  . -...--.
                            . j. j                      .             --
                          .
                                 .
                              .... ...
                                     -   .   . ..
                                                    .. . ..
                                                              .
                                                                  .   y.   j
                                                                           -
                                                                           y
                                                                           ;
                                                                           j
                                                                           y,
                                                                            .
                                                                            j
                                                                            -
                                                                            ,y
                                                                             ,
                                                                             j
                                                                             t      .y,..., . .
                                                                                    ,                    j-
                                                                                                      ...,....-
                                                                                                              .
                                                                                                              (-
                                                                                                               ..
                                                                                                                , j
                                                                                                                  -
                                                                                                                  ...y;-... ,
                                                                                                                     .
                                                                                                                                      ..




         Case 7:18-cv-00499-NKM-JCH Document 4-1 Filed 10/18/18 Page 1 of 1 Pageid#: 17
